In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 13-682V
                                   (Not to be published)

*************************
                            *
CHRISTINE PYNE,             *
                            *                        Filed: May 22, 2014
                Petitioner, *
                            *                        Petitioner’s Motion for a Decision
           v.               *                        Dismissing the Petition; Insufficient Proof
                            *                        of Causation; Vaccine Act Entitlement;
                            *                        Denial Without Hearing
SECRETARY OF HEALTH AND     *
HUMAN SERVICES ,            *
                            *
                Respondent. *
                            *
*************************

Thomas P. Gallagher, Somers Point, NJ, for Petitioner

Heather L. Pearlman, Washington, DC, for Respondent

                                           DECISION 1

       On September 16, 2013, Christine Pyne filed a petition for Vaccine Compensation in the
National Vaccine Injury Compensation Program 2 alleging that the Influenza vaccine she received

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it
on the United States Court of Federal Claims website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. §
3501 note (2006)). As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may
object to the published decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files,
the disclosure of which would constitute a clearly unwarranted invasion of privacy.” (Vaccine
Rule 18(b)). Otherwise, the whole decision will be available to the public. (Id.)


2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
                                              1
on September 15, 2010; the Hepatitis B, and Tetanus, Diphtheria, and Acellular Pertussis (TDaP)
vaccines she received on September 17, 2010; and the Measles Mumps and Rubella (MMR)
vaccine she received on October 11, 2010, all caused her to suffer or, in the alternative,
significantly aggravated various injuries, including inability to breathe, Raynaud’s Disease,
swollen lymph nodes, neuropathy in her hands and feet, and a suspected auto immune disorder.
See Petition at 1 (ECF Docket No. 1) and Amended Petition at 1 (ECF Docket No. 18).

       After gathering her relevant medical records, Petitioner filed a motion on May 21, 2014
seeking a decision dismissing her petition, indicating that an investigation of the facts and
science supporting her claim had demonstrated that she would be unable to prove her entitlement
to compensation in the Vaccine Program.

       To receive compensation under the Program, Ms. Pyne must prove either 1) that she
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to one of her vaccinations, or 2) that she suffered an injury that was actually caused by a
vaccine. See §§13(a)(1)(A) and 11(c)(1). An examination of the record, however, did not
uncover any evidence that Ms. Pyne suffered a “Table Injury.” Further, the record does not
contain a medical expert’s opinion or any other persuasive evidence indicating that Ms. Pyne’s
alleged injuries were vaccine-caused.

        Under the Vaccine Act, a petitioner may not be given a Program award based solely on
the petitioner’s claims alone. Rather, the petition must be supported by either medical records or
by the opinion of a competent physician. §13(a)(1). In this case, there is insufficient evidence in
the record for Ms. Pyne to meet her burden of proof. Petitioner’s claim therefore cannot succeed
and must be dismissed. §11(c)(1)(A).

      Thus, this case is dismissed for insufficient proof. The Clerk shall enter judgment
accordingly.

       IT IS SO ORDERED.

                                                            /s/ Brian H. Corcoran
                                                             Brian H. Corcoran
                                                             Special Master




42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. ' 300aa.
                                                 2